[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               July 10, 2007
                             No. 06-16502                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                          BIA No. A41-075-231

CESAR ISIDRO PALOMINO-ABAD,


                                                                    Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,


                                                                  Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 10, 2007)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Cesar Isidro Palomino-Abad (“Palomino”) petitions for review of the denial

of his motion to reconsider by the Board of Immigration Appeals (“BIA”).

Palomino challenges the BIA’s decision not to reconsider its prior dismissal of his

appeal from the Immigration Judge’s (“IJ”) order of removal. The IJ relied upon

In re Blake, 23 I. & N. Dec. 722 (BIA 2005), petition for review granted sub nom.

Blake v. Carbone, __ F.3d __ (2d Cir. June 1, 2007), to conclude that Palomino

was not eligible for relief under former § 212(c) of the Immigration and

Nationality Act.

      In In re Blake, the BIA determined that there was no comparable ground for

exclusion for the “sexual abuse of a minor” category of aggravated felony offenses.

Blake, 23 I. & N. Dec. at 729. While this petition for review was pending before

us, the Second Circuit granted the petition for review of Blake. The Court then

rejected the BIA’s reasoning, instead holding that “petitioners’ eligibility for a

§ 212(c) waiver must turn on their particular criminal offenses. If the offense that

renders a lawful permanent resident deportable would render a similarly situated

lawful permanent resident excludable, the deportable lawful permanent resident is

eligible for a waiver of deportation” Blake, manuscript op. at 25-26.

      Without expressing any opinion about the issues raised in Palomino’s

petition for review or Palomino’s eligibility for § 212(c) relief, we GRANT the

petition, VACATE the order denying reconsideration, and REMAND this case to
                                           2
the BIA for the purpose of allowing the BIA to consider Palomino’s motion to

reconsider in light of Blake v. Carbone.




                                           3